Title: To Alexander Hamilton from Samuel Bard, [18 November 1793]
From: Bard, Samuel
To: Hamilton, Alexander



[New York, November 18, 1793]
Dear Sir

I take the liberty to remind you of the afair of Segroves Bills in favor of my Brother John—already the delay has been attended with consequences very seriously distressing to my Brother—yet still from the Indulgence of his Creditors, a speedy payment of them, would be of most essential Service to him. I do not hessitate therefore to assure myself, that as far as you consistently can, you will oblige us both, by expediting their settlement.
I am with great regard   very sincerely yours

Saml. Bard
New York Novembr. 18th. 1793

